DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This first non-final action is in response to applicant's original filing and preliminary amendment of 19 May 2020. Claims 1-12, 14-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 


- In claim 15, line 2, the limitation "the control device is configured to" is recited. It is unclear to the examiner if this limitation is meant to override the limitations of claim 14 or if the control device is further configured to execute the limitations of claim 14.
- Claims 16-20 are rejected as being dependent upon a rejected claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control device configured to” in claims 1 and 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-7, 9, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer (WO 2003004816 Al).

	Regarding claim 1, Neubauer teaches a method for operating a drive system for a body hatch of a motor vehicle (claims 1, 8 and 12; Fig. 1), 
	wherein the drive system (16 and 28 in Fig. 1) includes a motorized drive arrangement and a control device (28, Fig. 1) configured to actuate the drive arrangement (16) and the body hatch (Fig. 1, front bonnet 12) is adjustable from a closed position in an opening direction in an opening process (obstacle during the opening process), the method comprising: by the control device (28), 
	detecting (24, Hall sensors) a faulty opening process of the body hatch curing a detection routine (claims 1 and 8); and 
	actuating the motorized drive arrangement to move the body hatch in a closing direction, in response to the detecting step (claims 1 and 8).	
Regarding claims 12 and 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 12 and 14, with claim 1 being drawn to a method, claim 12 being drawn to a corresponding system and claim 14 being drawn to a corresponding motor vehicle. 
	
	Regarding claim 2, Neubauer teaches wherein the body hatch is a front hood and during the detecting step (Fig. 1 and corresponding paragraphs, a trunk lid, a hood or a folding roof on page 3), the front hood is installed such that the front hood opens in a driving direction of the motor vehicle (a trunk lid, a hood or a folding roof on page 3).	
	Regarding claim 3, Neubauer teaches further comprising: operating the motorized drive arrangement to open the body hatch from the closed position to the open position before or during the detecting step (movement region 34, Fig. 1 and corresponding paragraphs).	
	Regarding claim 5, Neubauer teaches further comprising: executing an operating-event monitoring routine (Claim 1, 8 and 12, Fig. 1, when the part is opened and / or closed, obstacles (30) are detected and the movement of the part (10) is stopped or reversed by means of a control unit (28)); 
	detecting an occurrence of a predetermined operating event (Claim 1, obstacles (30) are detected and the movement of the part (10) is stopped or reversed by means of a control unit (28)); and 
	actuating the motorized drive arrangement control device in response to detecting the occurrence of the predetermined operating event (Claim 1, 8 and 12, Fig. 1).	
	Regarding claim 6, Neubauer teaches wherein the detecting the faulty opening process of the body hatch includes detecting an opening process without detecting an associated operating event beforehand (Claims 1, 8, 12, Fig. 1 and corresponding paragraphs).	
	Regarding claim 7, Neubauer teaches wherein the detecting step includes detecting an adjustment of the body hatch or the motorized drive arrangement by a position sensor coupled to the control device (page 5, For the differentiation of the detection areas 36, 38, a position detection 40 is necessary, which detects the position of the part 10, for example, by means of two Hall sensors arranged offset on the motor shaft of the adjusting motor 16. An obstacle 30 is also detected when the part 10 is opened by means of the measured rotational speed and its comparison with a threshold value when the part 10 is in contact with the obstacle 30 when it is opened. Normally, both detection methods for obstacle detection are active at the same time. An obstacle 30 is detected by the sensors 24 before the part 10 touches the obstacle 30. If the part 10 is stopped too late, or an obstacle 30 is overlooked by the sensors 24, the obstacle 30 is detected in a second step by means of the speed measurement (parameter representing the adjusting force). This two-stage system is used when opening and closing part 10 and provides a high level of security).	
	Regarding claim 9, Neubauer teaches actuating the motorized drive arrangement in a second closing direction to arrest the body hatch (Claims 1, 8 and 12, Fig. 1).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being obvious over by Neubauer (WO 2003004816 Al machine translation) in view of Scheler (US20120151840A1).
	Regarding claim 8, Neubauer does not explicitly teach but Scheler teach wherein the detecting step includes detecting, by a lock status sensor coupled to the control device, a motor vehicle lock, coupled to the body hatch, deviating from a main closed position ( [0049] When the hatch leaf 2 is specifically not in the vicinity of the closed position, there is no risk of the undesired engagement in a retaining manner between the motor vehicle lock 6 and the lock striker 7 or the like. In this case, the actuation which is provided as a function of the lock state can be virtually deactivated. Correct selection of the critical opening angle p is very particularly important in this case. The critical opening angle p is illustrated in FIG. 1 for illustration purposes; [0059] A lock state monitoring operation).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a method and a device for opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer, detecting a status of motor vehicle lock, as taught by Scheler, as Neubauer and Scheler are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using detecting a status of motor vehicle lock and predictably applied it to improve operational reliability of the hatch arrangement ([0008], Scheler) of Neubauer.

	 Regarding claim 10, Neubauer does not explicitly teach but Scheler teaches wherein actuating the driving arrangement in the second closing direction includes transferring the motor vehicle lock to a closed position or a pre-closed position (Scheler, [0049] When the hatch leaf2 is specifically not in the vicinity of the closed position, there is no risk of the undesired engagement in a retaining manner between the motor vehicle lock 6 and the lock striker 7 or the like. In this case, the actuation which is provided as a function of the lock state can be virtually deactivated. Correct selection of the critical opening angle p is very particularly important in this case. The critical opening angle p is illustrated in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a method and a device for opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer, detecting a status of motor vehicle lock, as taught by Scheler, as Neubauer and Scheler are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using detecting a status of motor vehicle lock and predictably applied it to improve operational reliability of the hatch arrangement ([0008], Scheler) of Neubauer.

Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being obvious over by Neubauer (WO 03004816 Al machine translation) in view of Kieferl (DE102015219421A1 machine translation). 
	Regarding claim 4, Neubauer does not explicitly teach but Kieferl teaches receiving a driving speed of the motor vehicle (Kieferl, [9]), wherein the detecting step includes receiving the driving speed that is above a predetermined limit speed( Kieferl, [9], the controller is adapted to activate the electromagnetic stop, that is to turn on the magnetic field of the electromagnetic stop and to generate an attraction force between the stop and the anvil, when a closed position of the flap, for example via a locking position of the castle , detected or when the vehicle has exceeded a speed threshold. [34]-[35] The control of the magnetic field takes place in dependence on a driving operation of the motor vehicle. a magnetic field is switched on or counteracted in order to counteract aerodynamic forces, bumps and the like. The electromagnetic stop is activated, for example, when a tailgate lock is in a locked state. Once the electromagnetic stop is activated, the magnetic field is controlled in response to a vehicle speed and a vehicle vibration condition. In any case, prevents the tailgate unwanted lifts, that is, that the abutment is undesirably separated from the electromagnetic stop).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a method and a device for opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer, receiving the driving speed that is above a predetermined limit speed, as taught by Kieferl, as Neubauer and Kieferl are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using receiving the driving speed that is above a predetermined limit speed and predictably applied it to reduce a power consumption ([0010], Kieferl) of the method and the device of Neubauer.

	Regarding claim 11, Neubauer does not explicitly teach but Kieferl teaches wherein the actuating step includes varying drive power based on a detected vehicle speed ([9], [34]-[35]).	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a method and a device for opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer, receiving the driving speed that is above a predetermined limit speed, as taught by Kieferl, as Neubauer and Kieferl are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using receiving the driving speed that is above a predetermined limit speed and predictably applied it to reduce a power consumption ([0010], Kieferl) of the method and the device of Neubauer.
	
	Regarding claim 15, while Neubauer teaches the control device is configured to actuate the drive arrangement to arrest the front hood (Fig. 1 and corresponding paragraphs), Neubauer does not explicitly teach but Kieferl teaches in response to the body hatch being open and a vehicle speed range (Kieferl, [9], [34]-[35]).
Kieferl does not specify the percentage of body hatch being open (by 10%) and the specific vehicle speed range (between 10 km/h and 50 km/h). It would have been an obvious matter of design choice to modify the teachings of Kieferl to provide the percentage of body hatch being open and the specific vehicle speed range since the applicant has not disclosed number of the percentage of body hatch being open and the specific vehicle speed range solve any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since the teachings of Kieferl will perform the invention as claimed by the applicant such that the control device actuates the drive arrangement to arrest the front hood the percentage of body hatch being open and the vehicle speed range.

Claim 16-20 are rejected under 35 U.S.C. 103 as being obvious over by Neubauer (WO 03004816Al machine translation) in view of Kieferl (DE102015219421A1 machine translation) and further in view of Enache (US 20090076687 A1).
	
	Regarding claim 16, While Neubauer as modified by Kieferl teaches wherein the body hatch is a hood (Neubauer, Fig. 1, a trunk lid, a hood or a folding roof on page 3), Neubauer as modified by Kieferl does not teach but Enache teaches the drive arrangement includes a spindle device and swing arm connected to the hood (Figs. 1-2, a drive train, drive arrangement 2, [0018]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer as modified by Kieferl, a drive arrangement including a spindle device and swing arm connected to the hood, as taught by Enache, as Neubauer, Kieferl and Enache are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a spindle device and swing arm connected to the hood and predictably applied it to have an extraordinary compact structure ([0040], Enache) of Neubauer as modified by Kieferl.

Regarding claim 17, Neubauer teaches wherein the hatch arrangement includes a vehicle lock, configured to lock the hood to the body when the vehicle lock is in a main closed position and a pre-closed position and a lock status sensor configured to detect a position of the vehicle lock (claims 1, 8 and 12, Fig. 1), wherein the control device is further configured to be responsive to the motor vehicle lock being in an open position (claims 1, 8 and 12, Fig. 1).	
	Regarding claim 18, Neubauer as modified by Kieferl does not teach but Enache teaches wherein the control device is further configured to actuate the spindle drive to move the hood such that the vehicle lock moves from the open position to the pre-closed position (Enache, [0052] hatch 1 is adjusted in a motorized manner between an open position and a closed position. The drive 2 can be, in particular, an electric, a hydraulic, a pneumatic drive 2 or the like, [0075], the drive 2 is configured as a spindle drive).		
	 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer as modified by Kieferl, a drive arrangement including a spindle device and swing arm connected to the hood, as taught by Enache, as Neubauer, Kieferl and Enache are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a spindle device and swing arm connected to the hood and predictably applied it to have an extraordinary compact structure ([0040], Enache) of Neubauer as modified by Kieferl.

	Regarding claim 19, Neubauer as modified by Kieferl does not teach but Enache teaches 
a position sensor configured to detect movement of the spindle drive, the swing arm, and/or the hood (Enache, [0034], [0039]-[0040], [0045]-[0049]) and wherein the control device is further responsive to receiving signals from the position sensor indicative of the inadvertent movement (Enache, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer as modified by Kieferl, a drive arrangement including a spindle device and swing arm connected to the hood, as taught by Enache, as Neubauer, Kieferl and Enache are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a spindle device and swing arm connected to the hood and predictably applied it to have an extraordinary compact structure ([0040], Enache) of Neubauer as modified by Kieferl.

Regarding claim 20, Neubauer teaches a collision sensor configured to detect a predicted collision (Fig. 1, detecting a collision with an obstacle 30), wherein the controller is further configured to, responsive to the collision sensor detecting the predicted collision (Fig. 1 and corresponding paragraphs, radiation cones 23 essentially cover the entire outside surface 20 and inside surface 22 of the bonnet 12. To open or close the bonnet 12, an operating switch 26 is actuated, for example, inside the vehicle, which actuates the adjusting motor 16 via a control unit 28. The control unit 28 sets the sensors 24 ready for operation so that they send a signal to the control unit 28 as soon as the part 10 approaches an obstacle 30 to a minimum distance 32. The minimum distance 32 can be given by the dimensions of the radiation cone 23, or the position and the distance of the obstacle from the sensors 24 can be determined), 
Neubauer as modified by Kieferl does not teach but Enache teaches actuating the spindle drive to fix the position of the spindle drive and the hood (Enache, Fig. 1 and 2, [0045]- [0046] the tailgate 1 may be moved by turning the spindle 12 with motor 4. The spindle 9 is in engagement with the eccentric 13 and at least partly extends through the eccentric 13).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, opening and closing a part rotatably or tiltably mounted in a vehicle, as taught by Neubauer as modified by Kieferl, a drive arrangement including a spindle device and swing arm connected to the hood, as taught by Enache, as Neubauer, Kieferl and Enache are directed to opening and closing a vehicle cover (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a spindle device and swing arm connected to the hood and predictably applied it to have an extraordinary compact structure ([0040], Enache) of Neubauer as modified by Kieferl.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 
/J.W./            Examiner, Art Unit 3666   
/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666